Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on October 12, 2020.
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bendre et al (U.S. Pub. No. 2018/0322417).

With respect to claims 1, 7 and 20, Bendre et al teaches 
  use the at least one communication device to receive from an external device involved in training a first machine learning algorithm a progress update comprising an indication of a status of the training of the first machine learning algorithm ([0130] to facilitate determination of a status of a given ML training job, the training controller 624 may refer to the job queue 620 and/or may query the ML trainer 626 process, among other possibilities, [0182] Block 702 may involve receiving, by a computing system of a remote network management platform, information indicating (i) training data that is associated with the computing system and that is to be used as basis for generating a machine learning (ML) model); 
access the project schedule record ([0007] computing system receives the information from the client device, the computing system may transmit an ML training request for reception by one of the plurality of trainer devices. For example, the computing system may transmit that ML training request to a scheduler device, and the scheduler device may then assign the ML training request to be served by a particular one of the ML trainer processes, which is executable by a particular one of the ML trainer devices. Once the ML training request has been assigned, the particular ML trainer process may then serve that ML training request); 
update an expected running time of the training of the first machine learning algorithm in the project schedule record based on the status of the training of the first machine learning algorithm ([0140] solution definition 630 could specify first and second training times. As a result, the scheduler device 604 could initially receive a first ML training request based on the solution definition 630 and could assign an ML trainer process to serve that first ML training request at the first training time specified in the solution definition 630, so as to generate an ML model. Then, the scheduler device 604 could receive a second ML training request based on the same solution definition 630 and could assign an ML trainer process to serve that second ML training request at the second training time specified in the solution definition 630, so as to generate an updated ML model, perhaps based on updated training data); and 
update information related to training of a second machine learning algorithm in the project schedule record based on the status of the training of the first machine learning algorithm ([0119] the scheduler device 604 could receive a first ML training request from a first computing system that enables use of a first customer instance as well as a second ML training request from a second computing system that enables use of a second customer instance. Responsively, the scheduler device 604 may assign the first ML training request to a first ML trainer process, which may cause a first ML trainer device to execute the first ML trainer process serving the first ML training request, and may assign the second ML training request to a second ML trainer process, which may cause a second ML trainer device to execute the second ML trainer process serving the second ML training request).


With respect to claims 2 and 9, Bendre et al teaches analyze the project schedule record to predict a delay due to the expected running time of the training of the first machine learning algorithm; and in response to the predicted delay, provide an indication ([0147] scheduler device 604 may assign an ML training process executable by a ML trainer device that is geographically threshold close to (i.e., within a threshold of) a computing system submitting a given ML training request, which may help reduce or minimize network latency of subsequent communications between the computing system and the ML trainer device executing the assigned ML training process, among other advantages).

With respect to claims 3 and10, Bendre et al teaches suggestion to avoid the predicted delay by replacing the first machine learning algorithm with a third machine learning algorithm that is predicted to take shorter processing time ([0140] solution definition 630 could specify first and second training times. As a result, the scheduler device 604 could initially receive a first ML training request based on the solution definition 630 and could assign an ML trainer process to serve that first ML training request at the first training time specified in the solution definition 630). [0147] scheduler device 604 may assign an ML training process executable by a ML trainer device that is geographically threshold close to (i.e., within a threshold of) a computing system submitting a given ML training request, which may help reduce or minimize network latency of subsequent communications between the computing system and the ML trainer device executing the assigned ML training process, among other advantages).

With respect to claims 4 and 11, Bendre et al teaches suggestion to avoid the predicted delay by replacing the first hyper-parameter with a second hyper-parameter that is predicted to take shorter processing time ([0140] solution definition 630 could specify first and second training times. As a result, the scheduler device 604 could initially receive a first ML training request based on the solution definition 630 and could assign an ML trainer process to serve that first ML training request at the first training time specified in the solution definition 630).

With respect to claims 5 and 12, Bendre et al teaches suggestion to avoid the predicted delay by using a substitute smaller dataset that is predicted to shorten processing time instead of the first dataset ([0147] scheduler device 604 may assign an ML training process executable by a ML trainer device that is geographically threshold close to a computing system submitting a given ML training request, which may help reduce or minimize network latency of subsequent communications).

 With respect to claims 6 and 18, Bendre et al teaches indication of a failure due to annotations that are incompatible with the training of the first machine learning algorithm, and the at least one processor is further configured to suggest alternative annotations ([0169]   the computing system 602 could obtain updated training data in various ways. For example, the client device 600 may send, to the computing system 602, an update to the solution definition 630, which may include a new reference to other data stored at the customer instance 610, so to designate that data as additional or alternative training data to be used for be used as basis for generating an updated ML model. In a specific example, this new reference could be a reference to additional or alternative cell(s), column(s), and/or row(s) within the above-mentioned electronic spreadsheet).

With respect to claim 8, Bendre et al teaches modifying the project schedule record to use different machine learning algorithm in response to the failure ([0083] Should data center 400A fail in some fashion or otherwise become unavailable to users, data center 400B can take over as the active data center. For example, domain name system (DNS) servers that associate a domain name of customer instance 322 with one or more Internet Protocol (IP) addresses of data center 400A may re-associate the domain name with one or more IP addresses of data center 400B. After this re-association completes (which may take less than one second or several seconds), users may access customer instance 322 by way of data center 400B).

With respect to claim 13, Bendre et al teaches suggestion to avoid the predicted delay by replacing the first device with a more powerful device that is predicted to finish the training of the first machine learning algorithm faster ([0121] scheduler device 604 may assign the first and second ML training requests to different ML trainer processes executed by different ML trainer devices. Accordingly, in this case, the second ML trainer device may be different from the first ML trainer device and the second ML trainer process may be different from the first ML trainer process).

With respect to claim 14, Bendre et al teaches determining that the predicted delay is shorter than a selected threshold; and based on said determination, withholding providing the indication ([0121] scheduler device 604 may assign the first and second ML training requests to different ML trainer processes executed by different ML trainer devices)

With respect to claim 15, Bendre et al teaches determining that a probability that the predicted delay is longer than a first selected threshold is below a second selected threshold; and based on said determination, withholding providing the indication ([0150]   the scheduler device 604 may assign the ML training request 632 to an ML trainer process based on consideration of a topographical location of the ML trainer device executing the ML trainer process. In particular, the scheduler device 604 could make a determination that a topographical location of the trainer device 606 executing the ML trainer process 626 is threshold close to the computing system 602, and may assign the ML trainer 626 process to the ML training request 632 based on that determination).

With respect to claim 16, Bendre et al teaches indication of a failure due to a missing GPU, and the method further comprising: selecting an alternative device; and modifying the project schedule record to use the selected alternative device ([0150]   the scheduler device 604 may assign the ML training request 632 to an ML trainer process based on consideration of a topographical location of the ML trainer device executing the ML trainer process. In particular, the scheduler device 604 could make a determination that a topographical location of the trainer device 606 executing the ML trainer process 626 is threshold close to the computing system 602, and may assign the ML trainer 626 process to the ML training request 632 based on that determination).

 With respect to claim 17, Bendre et al teaches modifying the project schedule record to use an alternative dataset ([0169] the computing system 602 could obtain updated training data in various ways. For example, the client device 600 may send, to the computing system 602, an update to the solution definition 630, which may include a new reference to other data stored at the customer instance 610, so to designate that data as additional or alternative training data to be used for be used as basis for generating an updated ML model).

With respect to claim 19, Bendre et al teaches determining that an amount associated with the progress update is below a selected threshold; and withholding updating the project schedule record based on said determination ([0140] solution definition 630 could specify first and second training times. As a result, the scheduler device 604 could initially receive a first ML training request based on the solution definition 630 and could assign an ML trainer process to serve that first ML training request at the first training time specified in the solution definition 630).


 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163